Citation Nr: 1549414	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right upper extremity (RUE) neurological disability, to include carpal tunnel syndrome (CTS) and/or radiculopathy secondary to a cervical spine disability.

4.  Entitlement to service connection for a left upper extremity (LUE) neurological disability, to include radiculopathy secondary to a cervical spine disability. 





ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to December 1973 with additional unverified active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The claims were remanded by the Board in December 2014.

The issues of whether new and material evidence has been submitted to reopen lumbar spine and bilateral leg disabilities have been raised by the record in a December 2007 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The AOJ obtained VA examination and opinions for the Veteran's skin and cervical spine/bilateral upper extremity (BUE) claims on remand.  The August 2015 VA skin examiner provided a negative nexus opinion without discussing the Veteran's complaints of continuous symptomatology since service.  The cervical spine/BUE examiner provided a negative nexus on the issue of bilateral CTS, but did not address radiculopathy.  He also failed to provide a nexus opinion for the cervical spine because the Veteran did not demonstrate prior diagnoses on examination.  However, he failed to address the diagnosis he gave the Veteran (cervical paravertebral myositis) or the diagnoses given to the Veteran during the appeals period, even if not present on examination.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").  Accordingly, these claims must be remanded for addendum opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Further, in the December 2014 Remand, the Board directed the AOJ to verify the Veteran's periods of ACDUTRA and INACDUTRA.  The only action that the AOJ appears to have taken is to obtain the Veteran's leave and earning statements from his period of active duty.  The AOJ did not obtain any additional information to verify the Veteran's periods of ACDUTRA and INACDUTRA, nor is there any explanation for this failure, such as documentation of efforts taken.  It also remains unclear as to whether the leave and earning documents sufficiently verify his periods of service as no findings were made.  As such, the claims must be remanded to comply with the December 2014 remand directive regarding verifying the Veteran's service.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with VCAA notice regarding what is required to substantiate a claim for secondary service connection for his RUE and LUE claims.


2.  Attempt to verify through official sources periods of ACDUTRA and INACDUTRA performed by the Veteran while serving in the Army Reserves.  The Board is particularly interested in any service around 1987.  All attempts to verify these dates must be documented in the claims file.  If the AOJ is unable to verify the Veteran's periods of ACDUTRA and INACDUTRA, he must be informed of such.

3.  Thereafter, return the claims file to the April 2015 VA skin examiner for an addendum opinion.  If the April 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  

With this in mind, the examiner must state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability had its onset in service or is otherwise etiologically related to his active service.  The examiner should specifically address the Veteran's 1987 diagnosis of tinea versicolor and his reports of skin rashes since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, return the claims file to the April 2015 VA spine and peripheral nerves examiner for an addendum opinion.  If the April 2015 examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  

With this in mind, the examiner must address the following:

a. Identify/diagnose any current disability of the neck or cervical spine or disability that has existed during the appeal period.  The examiner should address the diagnosis of cervical paravertebral myositis as well as the diagnoses of Chiari I malformation, cervical discogenic disc disease, and cervical stenosis, which listed in a May 2011 VA treatment record.  

b. For any diagnosed disability of the neck or cervical spine, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.

c. Whether it is at least as likely as not that the Veteran's RUE and/or LUE disability had its onset in service or is otherwise etiologically related to his active service.  

d. Whether it is at least as likely as not that any disability of the RUE and/or LUE was caused or aggravated by his cervical spine disability.  

The examiner should specifically address the Veteran's reports of inservice injury and continuous symptoms since service.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2015), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

